Citation Nr: 0931276	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  02-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for status post 
resection of a pituitary microadenoma with galactorrhea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1989 to September 
1996.

Initially, the Board of Veterans' Appeals (Board) notes that 
one of the bases for the Veteran's claim for a compensable 
rating for status post resection of the pituitary 
microadenoma with galactorrhea is the lack of adequate 
evaluation of all of her symptoms, including those associated 
with an eye disability.  However, the Board does not find 
that a claim for service connection for an eye disability 
(with the possible exception of night time blindness) as 
secondary to the Veteran's service-connected disability has 
ever been adjudicated by the regional office (RO).  
Therefore, this issue is again referred to the RO for 
appropriate adjudication.  While the RO sought and obtained a 
Department of Veterans Affairs (VA) opinion that opined that 
there was no relationship between vision field loss and 
pituitary microadenomas, the Board finds that there was no 
subsequent adjudication of the issue of entitlement to 
service connection for an eye disorder as secondary to 
service-connected disability following the RO's receipt of 
the examiner's opinion. 

In January 2005, the appellant attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.

In a May 2005 decision, the Board remanded the matter on 
appeal for additional development and notice.  After 
completing the requested actions, the Appeals Management 
Center (AMC) continued the denial of the claim, as reflected 
in the March 2009 supplemental statement of the case (SSOC), 
and returned this matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  Symptoms associated with painful lactation and cracking 
of the breasts does not involve at least five percent of the 
entire body, or at least five percent of exposed areas; and 
have not required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period. 

2.  The Veteran's status post resection of a pituitary 
microadenoma with galactorrhea has been associated with 
weakness and fatigability.


CONCLUSION OF LAW

The criteria for a 20 percent for status post resection of a 
pituitary microadenoma with galactorrhea are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7911 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing VCAA have been codified, as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id    

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2003 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
must be submitted by the Veteran and what information and 
evidence would be obtained by VA.  The April 2003 letter also 
notified the Veteran that she could send VA information that 
pertained to her claim.  However, the letter did not inform 
the Veteran of the evidence needed to substantiate the claim 
for an increased rating.  

The Board also points out that the April 2003 notice letter 
does not appear to meet the Vasquez-Flores requirements.  
However, to whatever extent this letter does not fully comply 
with the VCAA's notification requirements as explained in 
that decision, the Veteran is not shown to be prejudiced by 
any such error or omission.  

The June 2004 statement of the case (SOC) set forth the 
criteria for higher ratings for Addison's disease (adrenal 
cotical hypofunction).  Moreover, at her January 2005 
hearing, the Veteran indicated that she disagreed with the 
noncompensable rating assigned for the disability and 
demonstrated a clear understanding of what was needed to 
support the claim for a higher rating as she argued that she 
was entitled to a compensable evaluation for status post 
resection of the pituitary microadenoma with galactorrhea as 
her disability had worsened.

The Veteran also had substantial time after the SOC to submit 
additional argument and evidence and to request a hearing.  
She again testified in January 2005.  She thus, had a 
meaningful opportunity to participate in the adjudication of 
her claim.

For all of these reasons, the Board finds that any notice 
defect in light of Vazquez-Flores is not prejudicial, as the 
"administrative appellate process" has rendered such error 
non-prejudicial.  Id. at 46-47; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (for a determination that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").

While VA has not furnished to the Veteran general information 
pertaining to VA's assignment of disability ratings and 
effective dates, consistent with Dingess/Hartman, on these 
facts, such omission is not shown to prejudice the appellant.  
Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, Id.  Neither the Veteran 
nor her representative has claimed to be prejudiced in any 
way by the lack of notice regarding the assignment of 
disability ratings and effective dates.  Accordingly, there 
is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records and the report of VA examinations conducted 
in June 2003 and October 2006.  

Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and by 
her representative, on her behalf as well as the transcript 
of her January 2005 hearing.  

In sum, the duties imposed by VCAA have been considered and 
satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim. 

Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claims on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular Diagnostic Code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Veteran's status post resection of a pituitary 
microadenoma with galactorrhea in this case was rated as 
noncompensably disabling under 38 C.F.R. § 4.119, Diagnostic 
Code 7911.  

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

The pertinent provisions of 38 C.F.R. § 4.120, at Diagnostic 
Code 7911, relating to rating Addison's disease (adrenal 
cortical hypofunction) provides that a 20 percent rating is 
assigned for one or two crises during the past year, or two 
to four episodes during the past year, or weakness and 
fatigability, or corticosteroid therapy required for control.  
A rating of 40 percent is assigned when there are three 
crises during the past year, or five or more episodes during 
the past year.  A 60 percent rating requires four or more 
crises during the past year.

The regulation in Note (1) stipulates that an Addisonian 
"crisis" consists of the rapid onset of peripheral vascular 
collapse (with acute hypotension and shock), with findings 
that may include: anorexia; nausea; vomiting; dehydration; 
profound weakness; pain in abdomen, legs, and back; fever; 
apathy, and depressed mentation with possible progression to 
coma, renal shutdown, and death.

The regulation further stipulates in Note (2) that an 
Addisonian "episode," for VA purposes, is a less acute and 
less severe event than an Addisonian crisis and may consist 
of anorexia, nausea, vomiting, diarrhea, dehydration, 
weakness, malaise, orthostatic hypotension, or hypoglycemia, 
but no peripheral vascular collapse. 

The Veteran underwent a VA examination in June 2003 for 
residuals of resection of a pituitary microadenoma.  The 
Veteran was status post transsphenoidal resection performed 
in April 1994.  She reported that she recovered uneventfully 
but continued to have galacturia since then.  The diagnosis 
was a history of pituitary microadenoma, status post 
transsphenoidal resection with ongoing galacturia but no 
associated symptoms or signs.  The examiner noted that the 
Veteran had no neurological deficits.

A June 2004 treatment note from the Houston VA Medical Center 
(VAMC) indicated that a June 2003 MRI revealed no recurrence 
of microadenoma.  

An October 2006 VA examination report noted that the Veteran 
began to develop fatigue, vision problems and lactorrhea in 
1993.  An MRI revealed a pituitary adenoma which was 
subsequently removed.  However, the operation has not really 
changed her level of prolactin levels and she still had 
galactorrhea with the bluish type discharged from her 
nipples.  She had no diabetes from her previous examination.  
She did not take steroids.  The examiner noted that the 
Veteran's fatigue level was gradually dissipating although at 
the present time she still had some fatigue and stayed home 
three days out of the month due to the fatigue.  She felt 
that it had improved slowly.  The examiner noted that the 
Veteran had to wear a pad over both nipples frequently and 
had to change the pad once a week because of the bluish 
drainage from each nipple.  She had no hypoparathyroidism, no 
diabetes, no Addison's disease and no pleuritic syndrome.  
She had no residuals of benign or malignant neoplasms.  The 
bluish discharge from each nipple had not been altered by the 
operation.  Her fatigue level was improving gradually.  Her 
galactorrhea had not been changed by the operation. None of 
the symptoms that the Veteran had prior to the operation had 
been altered.  The Veteran had no hypothyroidism.  She took 
no hydrocortisone.  Thyroid studies were negative.  

On examination, the Veteran had no specific skin disease.  
She had multiple bluish areas of discharge of the ducts of 
her breasts that opened in the nipple.  Her symptoms with 
nipple discharge from both nipples with the bluish discharge 
requiring the wearing of a pad over the nipples remained the 
same.  She wore a pad several days a week.  She had this 
discharge on a continuous basis.  No other treatment had been 
offered except to wear a pad and to keep the nipple clean.  
There was less than 5 percent of the body involved with this 
condition.  No scarring was present on the breasts.  No acne 
or chloracne was present.  The examiner noted that since her 
operation, the Veteran continued to have galactorrhea from 
the nipples on a continuous basis that required a wearing of 
a pad and cleaning of the nipples.  No skin alteration had 
occurred.  The examiner concluded that the Veteran had no 
skin disability secondary to the bilateral drainage from the 
nipples.  The examiner noted that the discharge from the 
nipple covered less than 5 percent of the skin of the body 
and the Veteran did not take cortisone or other 
immunosuppressive drugs.  The examiner also noted that the 
Veteran had fatigue associated with her status post resection 
of the pituitary microadenoma.

In a February 2009 treatment note, the Veteran reported that 
she had taken many sick days from work as a result of her 
depression.  The diagnosis was major depressive order.

In reviewing the medical evidence since the subject claim was 
filed, the Veteran and her representative seem to recognize 
that the Veteran has not experienced an Addisonian "crisis" 
or "episode" or otherwise meet the criteria for a compensable 
rating under Diagnostic Code 7911, and instead assert that 
secondary conditions such as painful bluish lactation with 
scabbing, drying, and cracking of the breasts, chronic 
headaches, and vision problems should be separately evaluated 
and considered (transcript (T.) at pp. 6-9).  Whether the 
Veteran has an eye disability related to service-connected 
disability is not currently before the Board, although the 
Board once again notes that a VA examiner has concluded that 
there is no relationship between any vision field loss and 
service-connected disability.  In addition, the Veteran is 
already rated at 50 percent for migraine headaches effective 
November 2002, 30 percent for gastroesophageal reflux disease 
since October 2000, and 10 percent for lower abdominal scars, 
effective since November 2002.

However, with respect to the Veteran's symptoms associated 
with painful lactation and cracking of the breasts, the Board 
finds that the Veteran's symptoms associated with her breasts 
warrant further examination pursuant to the criteria for skin 
disorders as VA must consider whether the Veteran's service 
connected disability warrants a separate rating for scar 
impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or manifestation under 38 C.F.R. § 4.14).

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective from August 30, 2002, 
dermatitis or eczema affecting at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period, warrants a 10 percent 
rating.  A 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas be 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks 
or more, but not constantly, during the past 12-month period.  
A 60 percent rating requires more than 40 percent of the 
entire body or more than 40 percent of exposed areas be 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  38 C.F.R. 4.118, Diagnostic Code 
7806 (2008). 

The Board finds that a compensable rating is not warranted 
for the Veteran's symptoms associated with painful lactation 
and cracking of the breasts.  The October 2006 VA examiner 
found that less than 5 percent of the body was involved with 
this condition.  Therefore, her symptoms associated with 
painful lactation and cracking of the breasts clearly does 
not involve between five and 20 percent or more of the entire 
body or exposed areas as required under Diagnostic Code 7806.  
38 C.F.R. § 4.7.  Moreover, the Veteran has not undergone 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for treatment of her skin as noted by 
the October 2006 VA examiner.  In addition, there is no 
medical evidence of visible or palpable tissue loss, or 
distortion or asymmetry of facial features. 

The findings of the October 2006 VA examination do not show 
that the Veteran's symptoms associated with painful lactation 
and cracking of the breasts warrant a compensable evaluation.  
Consequently, a higher rating pursuant to Diagnostic Code 
7806 is not warranted.  

The Veteran also complains that she has had abnormal thyroid 
function results that would substantiate the kind of weakness 
and fatigue that would alternatively justify a 20 percent 
rating under 38 C.F.R. § 4.119, Diagnostic Code 7911. 

The October 2006 VA examiner noted that the Veteran had no 
hypothyroidism and thyroid studies were negative.  However, 
the examiner also noted that the Veteran did have fatigue 
associated with her status post resection of the pituitary 
microadenoma.  Consequently, resolving reasonable doubt in 
the Veteran's favor, the Board finds that a 20 percent rating 
may be assigned under Diagnostic Code 7911 for status post 
resection of the pituitary microadenoma.  38 C.F.R. § 4.7.  

The Board also finds that marked interference with employment 
as a result of the Veteran's status post resection of the 
pituitary microadenoma with galactorrhea has not been shown.  
While the examiner noted that the Veteran missed three days 
of work a month as a result of her fatigue, the rating 
criteria contemplates the Veteran's disability.  Further, the 
Veteran's status post resection of the pituitary microadenoma 
with galactorrhea disability has not required any periods of 
recent hospitalization.  Therefore, referral for an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321. 


ORDER

An increased rating of 20 percent for the service-connected 
status post resection of the pituitary microadenoma with 
galactorrhea is granted.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


